IN THE SUPREME COURT, STATE OF WYOMING

                                      2022 WY 141

                                                                October Term, A.D. 2022

                                                                    November 9, 2022

 SHANE JAY WILLIAMS,

 Appellant
 (Defendant),
                                                 S-22-0185, S-22-0186,
 v.
                                                 S-22-0187, S-22-0188
 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).

                               ORDER OF AFFIRMANCE
[¶1] This matter came before the Court upon its own motion following receipt of
Appellant’s Appeal brief letter, which was filed October 24, 2022, in docket S-22-0185.
Pursuant to a plea agreement, the district court resolved the cases that give rise to the
captioned appeals. In S-22-0185 and S-22-0186, Appellant seeks review of orders revoking
his probation, which stemmed from convictions for check fraud. Wyo. Stat. Ann. § 6-3-
702. In both cases, Appellant admitted he violated his probation, based on being charged
with additional offenses. Following the probation revocations, the district court imposed
the underlying three to five-year sentences. In S-22-0187 and S-22-0188, Appellant seeks
review of two convictions for burglary. Wyo. Stat. Ann. § 6-3-301. Appellant entered
unconditional guilty pleas to those charges. The district court imposed a five to seven-year
sentence on each count. The district court ordered all four sentences be served concurrently.

[¶2] On September 8, 2022, Appellant’s court-appointed appellate counsel e-filed
Motions to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87
S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered orders granting
extensions of time to file pro se briefs. This Court ordered that, on or before October 24,
2022, Appellant was permitted to file with this Court pro se briefs specifying the issues he
would like the Court to consider in these appeals. This Court also provided notice that,
after the time for filing pro se briefs expired, this Court would make its ruling on counsel’s
motions to withdraw and, if appropriate, make a final decision on these appeals. In dockets
S-22-0186, S-22-0187, and S-22-0188, Appellant did not file a pro se brief or other
pleading in the time allotted. In docket S-22-0185, Appellant filed an Appeal brief letter.

[¶3] Now, following a careful review of that letter, the records, and the Anders briefs
submitted by appellate counsel, this Court finds appellate counsel’s motions to withdraw
should be granted and the probation revocations and the judgments should be affirmed. It
is, therefore,

[¶4]   ORDERED that the captioned appeals are consolidated; and it is further

[¶5] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Shane Jay Williams, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶6] ORDERED that, in docket S-22-0185, the Laramie County District Court’s
October 19, 2021, Order Revoking Probation and Imposing Sentence be, and the same
hereby is, affirmed; and it is further

[¶7] ORDERED that, in docket S-22-0186, the Laramie County District Court’s
October 19, 2021, Order Revoking Probation and Imposing Sentence be, and the same
hereby is, affirmed; and it is further

[¶8] ORDERED that, in docket S-22-0187, the Laramie County District Court’s
October 19, 2021, Judgment and Sentence be, and the same hereby is, affirmed; and it is
further

[¶9] ORDERED that, in docket S-22-0188, the Laramie County District Court’s
October 19, 2021, Judgment and Sentence be, and the same hereby is, affirmed.

[¶10] DATED this 9th day of November, 2022.

                                                 BY THE COURT:

                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice